DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2019/035780 filed 9/11/2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. JP 2018-202229 filed 10/26/2018, which papers have been placed of record in the file.  
Claims 1-15 are pending. 

Claim Objections

Claim 3 is objected to because of the following informalities: 
Claim 3 recites “m2/g” and it appears “m2/g” was intended. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weismann et al. (US 2011/0172326) as evidenced by the information sheet for calcium carbonate and datasheet for Omyacarb UFT-FL.
Regarding claim 1: Weismann is directed to a biodegradable resin molded product comprising: 
A biodegradable resin composition comprising a biodegradable resin and heavy calcium carbonate particles in a range by mass of 50:50 to 10:90. Specifically, the composition comprises a biodegradable polymer and 25-80 wt% of calcium carbonate. It follows the composition can comprise 25:75 ratio of biodegradable polymer to calcium carbonate. A specific embodiment of 60% by weight calcium carbonate of the composition [40% of biodegradable polymer] is disclosed at [0037] when a paper or paper like application is selected. This is equivalent to the claimed ratio of 40:60. 

The aforementioned datasheet references cited to show a universal fact need not be available as prior art before applicant's filing date. Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124.
Regarding claim 2: The medium [average] particle diameter is 0.2-10 µm ([0026]). A specific calcium carbonate having a medium [average] particle size of 2.0 microns is specifically disclosed at [0028].
Regarding claim 3: The calcium carbonate particles have a specific surface area of 3.3 to 9.5 m2/g ([0025) (equivalent to a BET surface area). 
Regarding claim 4: The particles of calcium carbonate may be relatively or substantially spherical including ovular or round. It is the Examiners position that an ovular shape would be equivalent to a roundness of about 0.50 while a sphere is equivalent to a roundness of about 1.00. Hence, the calcium carbonate particles of Weismann is equivalent to a roundness of 0.50 to about 0.95.  
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
Regarding claim 5: The particles are surface modified with stearic acid, which is equivalent to at least partial oxidation. Specifically, the chemical reaction of a carboxylic acid group and calcium ion is an oxidation reaction since an oxygen atom is bonded to a calcium atom, i.e. the calcium is oxidized. 
Regarding claim 6: The composition comprises polylactic acid.
Regarding claim 8: A laminate made of layers comprising the biodegradable composition are disclosed ([0014]) (equivalent to a laminated structure formed by covering at least one surface of a layer comprising the biodegradable resin composition comprising the biodegradable resin and heavy calcium carbonate particles). The composition comprises a biodegradable resin composition comprising a biodegradable resin and heavy calcium carbonate particles in a range by mass of 50:50 to 10:90 as discussed above regarding claim 1. 
Regarding claim 9: A sheet is disclosed ([0016]). 
Regarding claim 10: A container is disclosed ([0019]).
Regarding claim 11: A pellet comprising the composition is disclosed ([0011]).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weismann. 
Regarding claim 5: While claim 5 is anticipated above, the following alternative rejection is applied under 35 USC 103(a). 
While Weismann doesn’t mention the surface part thereof is partially oxidized, the present specification indicates oxidation may result from the thermal history from mixing and melting at [0087] of the present specification. This is substantially identical to the composition of Weismann, which is mixed and melted by the same means, i.e. extrusion and molding, melting, etc. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Weismann suggests a calcium carbonate wherein the surface part thereof is partially oxidized. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claims 7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weismann in view of Minami et al. (US 2017/0362396). 
Regarding claim 7: The polylactic acid has a number average molecular weight of 70,000 to 120,000. Given that Mw/Mn>1, the weight average molecular weight is greater than 70,000. However a weight average molecular weight of 50,000 or more and 300,000 or less is not specifically mentioned. 

A resin component of 100% of the entire resin components is taught in Weismann. 
Regarding claim 12: Weismann is directed to a method for producing a biodegradable resin molded product, the method comprising:
molding the composition comprising the biodegradable reins and heavy calcium carbonate particles in a range of 50:50 to 10:90. However a mold temperature is not mentioned.
Minami is directed to a composition comprising polylactic acid that is molded into an article. The temperature is of the mold during forming is 25 to 55 °C ([0098] Minami). One skilled in the art would have been motivated to have selected a mold temperature of 25 to 55 °C in Weismann to produce a molded article of the same type, i.e. bottles, extruded sheets etc. ([0094] Minami). Therefore, it would have been obvious to one 
Regarding claim 13: Many molding methods that do not include stretching are disclosed ([0010] Weismann). 
Regarding claim 14: Weismann mentions the biodegradable resin composition is melted and kneaded including a twin screw extruder ([0035] Weismann), although doesn’t mention any specific temperature. 
Minami discloses the composition is melt kneaded by an extruder at a temperature of 160-200 °C ([0082] Minami) and formed into a film [sheet] by a T-die ([0101] Minami). One skilled in the art would have been motivated to have selected this temperature since Minami further teaches excellent appearance of the resin is achieved at temperatures of 160-200 during forming ([0098] Minami), and further processed into a film utilizing a T-die. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have melt kneaded by an extruder at a temperature of 160-200 °C ([0082] Minami) and formed into a film [sheet] by a T-die to arrive claim 14 of the present invention. 
Regarding claim 15: The composition is melted and kneaded including a twin screw extruder ([0035] Weismann), although doesn’t mention any specific temperature.
Minami discloses the composition is melt kneaded by an extruder at a temperature of 160-200 °C ([0082] Minami) and formed into a film [sheet] by a T-die 
Weismann doesn’t mention a mold temperature.
Minami teaches a temperature is of the mold during forming is 25 to 55 °C ([0098] Minami). One skilled in the art would have been motivated to have selected a mold temperature of 25 to 55 °C in Weismann to produce a molded article of the same type, i.e. bottles, extruded sheets etc. ([0094] Minami). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have set a mold temperature of 25 to 55 °C in Weismann to arrive at claim 12 of the present invention. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.